Title: From George Washington to Colonel Daniel Morgan, 16 August 1777
From: Washington, George
To: Morgan, Daniel



Sir
Neshamini Camp [Pa.] August 16: 1777.

After you receive this, you will march, as soon as possible, with the Corps under command to Pecks Kill, taking with you All the Baggage belonging to It. When you arrive there, you will take directions from Genl Putnam, who, I expect, will have Vessels provided to carry you to Albany. The approach of the Enemy in that Quarter, has made a further reinforcement necessary, and I know of no Corps so likely to check their progress in proportion to its Number as that under your command. I have great dependance on you—Your Officers & Men, and I am persuaded, you will do honour to yourselves, & Essential services to your Country.
I expect, that your Corps have been paid to the last of June, But as you are going on this command, and they may have occasion for more money, you will make out an Estimate, as well as you can for the Sum due ’em for the Month of July, and send an Officer with It, to whom it shall be paid. I do not mean to exclude the Corps from their pay in June—If that has not been paid, include it in the Estimates.
I have Nothing more to add, than my wishes for your Success. I am Sir yr Most Obedt Sert

Go: Washington

